Morphy, J.,

delivered the opinion of the court.
The petition sets forth, that defendant is justly indebted to plaintiffs in the sum of three hundred dollars; he having become a subscriber' to the capital stock of the Red River Rail-road Company for three thousand dollars, according to their charter. That by thus subscribing, he bound himself to pay to them the amount of his subscription, in such instalments and at such times, as he might be legally required to do; that two instalments, of five per cent, each, upon the capital stock of the company have been called in, and are now due and exigible, amounting together to three hundred dollars,for which judgment is prayed. The defendant pleaded *184j¿¡e genera{ issue, The plaintiffs afterwards filed an amended cla¡ming two dollars more, upon the grounds set forth in the original petition, and praying judgment accordingly. To this petition, the defendant again put in a plea of the general issue. There was judgment for plaintiffs, in the sum of three hundred dollars, and the defendant appealed.
nof amend°his pleadings and add a nominal sum to increase abovethreeTiundred dollars, so late jurisdiction Such á* course,' will be viewed as an attempt to evade the const;sion on this1subíismissed16 °for want of jurisdic-
This court will nary^Taims'^to be tacked to real oneSjiortliepurpose of giving violation°of the constitution.
It is clear, that the matter really in dispute here, does not reach the amount which, under the constitution, gives jurisdiction to this tribunal in civil suits. The defendant is sued for two instalments of his subscription, which, at the rate of five per cent, each on its total amount, cannot exceed three hundred dollars. The amended petition, in support of the 1 ¶ additional claim of two dollars, refers to the grounds set forth the fii;st petition, which, far from supporting it, shows condusively that it is not and cannot be due. On the trial, no evidence was offered to prove that this additional sum was due, either on the grounds assumed, or on any other. Under such circumstances, we cannot but view the course pursued, ? r * in this case, as an attempt to evade and set at nought that provision of the constitution which declares that our appeljurisdiction shall extend only to cases where the matter in dispute shall exceed three hundred dollars. Art. 4, Sec. 2, of the Constitution.
It is true that we have held (hat our jurisdiction is to be determined by the amount of the demand, and not by that of the judgment below; but this must be understood of serious anc^ bona fide demands, in support of which some ground or evidence is attempted to be shown. We readily avail our-1 J selves of this opportunity, which has appeared to us a most ^ one; for the purpose of declaring that we are by no means diposed to suffer fictitious and imaginary claims to be tacked on a real one, for the sole purpose of bringing up suits before this court in violation of the constitution, and in derogation of the respect due to the courts of justice.
It is, therefore, ordered, that this appeal be dismissed with costs..